UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 27, 2012 HOKU CORPORATION (Exact name of registrant as specified in its charter) Delaware 000-51458 99-0351487 (State or other jurisdiction (Commission File Number) (IRS Employer Identification No.) Of incorporation) 1288 Ala Moana Blvd, Suite 220 Honolulu, Hawaii (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (808) 682-7800 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.04.Triggering Events That Accelerate or Increase a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement. The information set forth in Item 8.01 under the heading “Credit Agreements” below is incorporated by reference into this Item 2.04. Item 8.01.Other Events. Delisting from The NASDAQ Global Market Hoku Corporation (“Hoku”) intends to voluntarily terminate the listing of its common stock on The NASDAQ Global Market by filing a Form 25 with the Securities and Exchange Commission (the “SEC”) on or about July 16, 2012.As previously announced, Hoku is not in compliance with NASDAQ’s continuing listing requirements due to its inability to maintain a $1.00 minimum bid price and to file its annual report on Form 10-K, and Hoku expects its common stock to be delisted from The NASDAQ Global Market. To ensure an orderly delisting process, Hoku has decided to voluntarily terminate the listing of its common stock on The NASDAQ Global Market by filing a Form 25 with the SEC on or about July 16, 2012.On July 5, 2012, NASDAQ halted the trading of Hoku’s common stock.NASDAQ has informed Hoku that the trading of its common stock on NASDAQ will remain halted until the delisting is completed upon the Form 25 filing. Credit Agreements In addition to the disclosures made in the Form 8-K filed with the Securities and Exchange Commission on June 29, 2012, Hoku has received written notice that the loans under the credit agreements listed below have been accelerated and are immediately due and payable.In each instance, the lender has advised Hoku that it has or intends to draw against the letter of credit provided by Tianwei as collateral for such loans. Date ofCredit Agreement Lender Principal Amount Date of Receipt of Acceleration Notice October 19, 2010 China Construction Bank, Singapore Branch July 10, 2012 February 25, 2011 Bank of China, New York Branch Lesser of $30,000,000 or the aggregate amount of letter of credit July 2, 2012 April 6, 2011 Industrial and Commercial Bank of China Ltd., New York Branch July 9, 2012 August 16, 2011 Bank of China, New York Branch Lesser of $15,000,000 or the aggregate amount of letter of credit July 2, 2012 October 5, 2011 Industrial and Commercial Bank of China Ltd., New York Branch July 6, 2012 October 12, 2011 Bank of China, New York Branch Lesser of $22,110,000 or the aggregate amount of letter of credit July 2, 2012 November 30, 2011 Industrial and Commercial Bank of China Ltd., New York Branch July 6, 2012 January 10, 2011 Industrial and Commercial Bank of China Ltd., New York Branch July 11, 2012 January 11, 2012 Industrial and Commercial Bank of China Ltd., New York Branch July 11, 2012 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: July 13, 2012 Hoku Corporation By: /s/Xiaoming Yin Xiaoming Yin President
